I, MURRAY, J.,
CONCURRING, WITH REASONS.
I disagree with the majority’s conclusion that the trial court did not give any weight to Dr. Malina’s reports because he was not a medical doctor. In reasons for judgment, the trial judge explained that the report of the treating physician, a chiropractor, did not relate the plaintiffs’ complaints to the accident. Thus, the court did consider the medical report, but found that it failed to establish causation.
Further, I disagree with the statement in the majority opinion that the trial court rejected Dr. Malina’s report because the plaintiffs’ did not seek immediate medical attention. As stated above, the trial court clearly considered Dr. Malina’s report; it did not reject it. The plaintiffs’ failure to seek immediate medical attention is only one of the several factors the trial court considered in reaching its conclusion. The court also considered the plaintiffs’ lack of credibility, the fact that they sought the services of an attorney before those of a doctor, the minor nature of the impact and damage to the two vehicles, and plaintiffs’ failure to establish that the injuries of which they complained were related to the accident.
For these reasons, I respectfully concur.